 

Exhibit 10.9



 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (“Agreement”) is made and shall be effective as of the
24th day of March, 2014 (the “Effective Date”), by and between Capricor, Inc., a
Delaware corporation with its offices at 8840 Wilshire Blvd., 2nd Floor, Beverly
Hills, California 90211 (“Capricor”) and Frank Litvack, MD, whose address is c/o
8550 Wilshire Blvd., Ste. 840, Los Angeles, California 90010 (“Consultant”).

 

 

RECITALS

 



A. Capricor is engaged in research and development of stem-cell therapies for
the treatment of cardiovascular disease.

 

B. Consultant is a medical practitioner and businessman experienced in the
development, operation and financing of medtech and biotech companies in the
healthcare industry.

 

C. Consultant has been providing consulting services and advice to Capricor
since 2010 and the parties are desirous of memorializing the terms of
Consultant’s continuing consulting relationship with Capricor.

 

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement and intending to be legally bound hereby, the parties mutually
agree as follows:

 

 

1. Engagement of Consultant.

 

1.1 Engagement. Capricor hereby agrees to continue the engagement of Consultant,
and Consultant hereby agrees to accept such continuing engagement with Capricor,
to serve as an advisor and consultant to the management of Capricor and its
parent, Capricor Therapeutics, Inc., (“CAPR”) and to provide such other
consultation and advice as may be requested from time to time (collectively the
“Services”). In such capacity, Consultant shall use his best efforts and
abilities in the performance of the Services hereunder. Capricor may, from time
to time, contract with the Consultant for other services and other specific
projects as may be agreed to by the parties.

 

1.2 Services Non-Exclusive. During the continuance of this Agreement, it shall
not be a violation of this Agreement for Consultant to engage in other ventures
or activities, whether existing now or in the future, including, but not limited
to, rendering services of a business, commercial, or professional nature to any
other person or organization, whether for compensation or otherwise, as long as
such duties or pursuits do not materially interfere with the services required
to be performed by Consultant hereunder. If Consultant is engaged or desires to
engage in other ventures or activities in the same or similar business in which
Capricor is engaged, Consultant shall disclose in writing to Capricor the nature
and scope of such other business ventures or activities. Capricor may terminate
this Agreement if Capricor believes that Consultant’s participation in such
venture or activity would pose an actual or potential conflict of interest or
would be materially detrimental to the business interests of Capricor.
Consultant shall disclose on Exhibit A, attached hereto, the names of each
person or entity for whom Consultant provides services which may present an
actual or potential conflict of interest with Capricor. Such Exhibit A shall be
updated regularly by Consultant.

 



1

 

 

Exhibit 10.9

 

2. Relationship of the Parties. Consultant is an independent contractor and is
not an agent, partner, joint venturer or employee of Capricor. No provision of
this Agreement shall be deemed to create or imply any contract of employment
between Capricor and Consultant. In his capacity as a consultant, Consultant
shall have no authority to bind Capricor in any manner or create any liability
for Capricor unless authorized by the Board of Directors or Capricor’s Chief
Executive Officer. Consultant shall not be treated as an employee for purposes
of the Federal Insurance Contributions Act, the Social Security Act, the Federal
Unemployment Act, income tax withholding and applicable state laws, including,
without limitation, those pertaining to workers’ compensation, unemployment
compensation and state income tax withholding. Consultant acknowledges that he
shall not be eligible for any pension, vacation, sick pay or other benefits that
Capricor may provide to its employees. Consultant is responsible for the payment
of all required taxes, whether federal, state or local in nature, including, but
not limited to, income taxes, Social Security taxes, Federal Unemployment
Compensation taxes, and any other fees, charges, licenses or other payments
required by law relating to Consultant’s engagement by Capricor hereunder.
Consultant shall indemnify Capricor and hold it harmless from and against all
claims, demands, losses, costs, liabilities, judgments, and attorneys’ fees that
Capricor may incur that arise out of or relate to any failure of Consultant to
pay such taxes and/or contributions.

 

3. Remuneration. As compensation for the Services rendered hereunder, Capricor
will pay Consultant at the rate of ten thousand dollars ($10,000) per month for
the Services. Payments will be made on a monthly basis. Consultant shall report
as income all compensation received by him hereunder.

 

4. Expenses. Consultant will be reimbursed for such reasonable expenses for
travel and lodging, necessary and actually incurred in the performance of the
Services, including, without limitation, costs actually incurred for any meeting
that Capricor requests Consultant to attend; provided, however, that in order to
qualify for reimbursement, all such expenses must be approved in advance in
writing by Capricor. Consultant agrees to supply Capricor with receipts and such
other supporting documentation requested by Capricor for all expenses submitted
for reimbursement. Payment for such expenses shall be made within the next check
cycle, but not more than thirty (30) days after receipt of supporting
documentation.

 

5. Confidential Information.

 

5.1 Consultant has executed a Nondisclosure Agreement with Capricor dated
January 30, 2013, a copy of which is attached hereto as Exhibit B (the "NDA").
The terms and conditions of the NDA shall be incorporated herein by reference
and shall be deemed a part of this Agreement, applicable hereto and applicable
to any confidential information received from CAPR as well.

 

5.2 All Confidential Information shall be the sole property of Capricor, its
affiliates and its assigns, and Capricor, its affiliates and its assigns, as
applicable, shall be the sole owner of all patents and other intellectual
property rights in connection therewith. Consultant shall and does hereby assign
to Capricor any rights Consultant may have or may acquire in such Confidential
Information.

 

5.3 Except to the extent reasonably necessary to perform the Services on behalf
of Capricor, Consultant agrees to maintain in strictest confidence and not to
disclose or use, either during or at any time after the termination of this
Agreement, any Confidential Information belonging to Capricor, its affiliates or
assigns, whether or not in written form, without first obtaining the written
permission of Capricor.

 



2

 

 

Exhibit 10.9

 



5.4 Consultant recognizes that Capricor has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on Capricor’s part to maintain the confidentiality of such information
and, in some cases, to use it only for certain limited purposes. Consultant
agrees that it owes Capricor and such third parties, both during the term of
this Agreement and thereafter, a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation (except in a manner that is consistent with
Capricor’s agreement with such third party) or use it for the benefit of any
person or entity other than Capricor or such third party (consistent with
Capricor’s agreement with such third party).

 

5.5 Upon the termination of this Agreement, Consultant will deliver to Capricor
(and will not keep in Consultant’s possession, recreate or deliver to anyone
else) any and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, computer disks other documents, materials or property, together with
all copies thereof (in whatever medium recorded) belonging to Capricor, its
affiliates, licensors, successors or assigns.

 

5.6 Unless the prior written consent of Capricor has been obtained, Consultant
shall not discuss or mention in scientific publications, medical literature,
abstracts or verbal presentations any information regarding Capricor, including,
without limitation, any information related to Capricor’s business, products,
processes, data, plans, strategies or Confidential Information, unless such
information is in the public domain not by reason of a breach of any
confidentiality obligation owed to Capricor.

 

6. Property Rights of the Parties

 

6.1 As used in this Agreement, the term “Inventions” shall refer to any new or
useful art, discovery, development, contribution, finding or improvement whether
or not patentable, and all related know-how. Inventions include, but are not
limited to, all trade secrets, designs, discoveries, formulae, processes,
methods, manufacturing techniques, computer software, improvements, and ideas.

 

6.2 Consultant will promptly disclose, and hereby assigns, to Capricor, all
right, title and interest worldwide of Consultant in and to all Inventions,
which have been or shall be made, conceived, learned, or reduced to practice or
writing by Consultant, either alone or with others in connection with or related
to Capricor’s products and processes during the continuance of this Agreement or
after the termination hereof. Consultant acknowledges that all original works of
authorship which are made by Consultant (solely or jointly with others) in the
performance of the Services and which are protected by copyrights are “works
made for hire,” as that term is defined in the United States Copyright Act (17
U.S.C., Section 101).

 

6.3 Consultant will, both during and after termination of this Agreement, assist
Capricor, at Capricor’s expense, in every proper manner to obtain for Capricor
and to maintain and enforce, in any and all countries, patents and copyrights on
all of Capricor’s Inventions assigned by Consultant to Capricor, and for such
purpose Consultant shall sign all documents related to such of Capricor's
Inventions as Capricor may reasonably request. In the event that Capricor is
unable for any reason whatsoever to secure Consultant’s signature to any lawful
and necessary document required to apply for or execute any copyright or patent
application with respect to any Capricor Invention requiring an assignment by
Consultant hereunder, Consultant hereby irrevocably designates and appoints
Capricor and its duly authorized officers and agents as its agents and
attorneys-in-fact to act for and in its behalf and instead of Consultant, to
execute and file any such application and to do all other lawfully permitted
acts to further the prosecution and issuance of patents, copyrights or other
rights thereon with the same legal force and effect as if executed by
Consultant.

 



3

 

 

Exhibit 10.9

 

7. Termination.

 

7.1 Term/Termination. Subject to earlier termination as provided herein, this
Agreement shall commence on the Effective Date and shall continue in force until
terminated by one of the parties hereto. Consultant shall have the right to
terminate this Agreement at any time after giving Capricor at least seven (7)
days’ prior written notice with or without cause; (b) Capricor shall have the
right to terminate this Agreement upon thirty (30) days’ written notice to
Consultant with or without cause; and (c) Capricor shall have the right to
immediately terminate this Agreement upon notice to Consultant upon the
occurrence of any Termination Event (as defined below).

 

7.2 For purposes of this Agreement, the term “Termination Event” shall mean the
occurrence of any of the following:

 

(a)The commission of an act of fraud or dishonesty by Consultant;

 

(b)The unauthorized use or disclosure of Confidential Information by Consultant;

 

(c)The willful or habitual neglect by Consultant in the performance of the
Services;

 

(d)Consultant is convicted of a felony or other crime involving moral turpitude;
and

 

(e)Any other conduct by Consultant which is injurious to the business or
reputation of Capricor.

 

8. Assignability. This Agreement is personal between Consultant and Capricor.
Consultant shall not assign Consultant’s rights or delegate his duties under
this Agreement, in whole or in part, without the prior written consent of
Capricor, which consent can be withheld at Capricor’s sole discretion. Capricor
shall have the right to assign its rights and delegate its duties under this
Agreement in whole or in part to a successor to Capricor without the consent of
Consultant.

 

9. Compliance with Business Ethics and Laws 

 

9.1 Ethical Conduct. It is the policy of Capricor to conduct its business at all
times in accordance with the highest standards of corporate, business and
medical ethics. Consultant agrees to comply with those standards in all matters
relating to the Services and all other performance under or pursuant to this
Agreement.  

 

9.2 Compliance with Laws. Consultant shall comply with all applicable laws
affecting this Agreement and his performance hereunder and, without limiting the
generality of the foregoing, shall maintain all licenses which may be required
under local law in order to enable him lawfully to perform his obligations under
this Agreement.

 

9.3 Anti-bribery and Anti-Corruption Cause. Consultant confirms that he has not
given or promised to give, will not give or promise to give any payment or
anything of value, directly or indirectly, to any government, public
institution, public international organization or public official in connection
with this Agreement for the purpose of obtaining or retaining business or any
other improper advantage. Consultant represents that no payment made under this
Agreement is intended to influence any government, public institution, public
international organization or public official with regard to the sale of
Capricor’s products or the conduct of its trials. Each party represents that no
payment made to the other pursuant to this Agreement proceeds of any illegal
activity.

 



4

 

 

Exhibit 10.9

 

9.4 Materiality. Non-compliance by Consultant with the provisions of this
Section 9 shall constitute a material breach of this Agreement and shall
constitute grounds for its termination in accordance with Section 7.2 hereof.

 

10. General Provisions.

 

10.1 Notices. Any notices to be given by either party to the other may be
effected either by personal delivery in writing, by facsimile or electronic
transmission, courier or by mail, registered or certified, postage prepaid.
Mailed notices shall be addressed to the parties at the addresses appearing in
the introductory paragraph of this Agreement, but each party may change its
address by written notice in accordance with this section. Notices personally
delivered, sent by courier or sent by facsimile or electronic transmission shall
be deemed communicated as of the date of actual receipt; mailed notices shall be
deemed communicated two (2) days after the date on which they are mailed.

 

10.2 Agreement Binding. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, representatives,
successors and permissible assigns.

 

10.3 Severability. If any covenant, condition or other provision contained in
this Agreement is held to be invalid, void or unenforceable by any court of
competent jurisdiction, the same shall be deemed severable from the remainder of
this Agreement and shall in no way affect, impair or invalidate any other
covenant, condition or other provision contained herein. If such condition,
covenant or other provision shall be deemed invalid due to its scope or breadth,
such covenant, condition or other provision shall be deemed valid to the extent
of the scope or breadth permitted by law.

 

10.4 Interpretation of Agreement. No provision of this Agreement is to be
interpreted for or against either party because that party or that party’s legal
representative drafted such provision.

 

10.5 Entire Agreement. This Agreement and the NDA set forth the entire agreement
and understanding of the parties relating to Consultant’s consulting
relationship with Capricor. No representation, promise or inducement has been
made by either party that is not embodied in this Agreement and the NDA, and
neither party shall be bound by or liable for any alleged representation,
promise or inducement not so set forth. Except as set forth herein, all prior
negotiations, representations and agreements are waived, merged herein and
superseded hereby. Notwithstanding the foregoing, nothing in this Agreement is
intended to supersede, waive or nullify any agreement previously entered into
between Capricor and Consultant, including, without limitation, Stock Option
Agreements, which shall remain in full force and effect.

 

10.6 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of California. The state and
federal courts of the State of California in Los Angeles County shall have
exclusive jurisdiction to determine any controversies arising in connection with
this Agreement or the relationship of the parties.

 



5

 

 

Exhibit 10.9

 

10.7 Modifications. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by each of the parties.

 

10.8 Waiver. No waiver of any of the provisions of this Agreement shall be
deemed, or shall constitute, a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a continuing waiver. No waiver shall be
binding unless executed in writing by the party making the waiver. The failure
of either party at any time or times to require performance of any provision
hereof shall in no manner affect the party’s right at a later time to enforce
the same.

 

10.9 Survival. Notwithstanding any provision of this Agreement to the contrary,
the provisions of Sections 2, 5, 6, and 10 (and each of their subsections) shall
survive the expiration or termination of this Agreement as necessary to give
full effect to all of the provisions contained herein.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date(s) set
forth below.

 



CAPRICOR, INC.    CONSULTANT                         By: /s/ Linda Marban   /s/
Frank Litvack Linda Marbán, Chief Executive Officer   Frank Litvack, MD.        
        Date:___March 24, 2014   Date: March 21, 2014

 



6

 



 

Exhibit 10.9

 



EXHIBIT A

 



 

CONSULTANT’S DISCLOSURE OF OTHER

 

ACTIVITIES AND OWNERSHIP INTERESTS

 

POSING ACTUAL AND POTENTIAL CONFLICTS OF INTEREST

 

 



 

 

1. ___________________________________________________________________________

 

 

 

2. ____________________________________________________________________________

 

 

 

3. ____________________________________________________________________________

 

 

 

4. ____________________________________________________________________________

 

 

 

5. ____________________________________________________________________________

 



7

 

 

 

EXHIBIT B

 

 

 

NONDISCLOSURE AGREEMENT

 



8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

